Title: From Benjamin Franklin to John Jay, 8 February 1785
From: Franklin, Benjamin
To: Jay, John


				
					Dear Sir,
					Passy, Feb. 8. 1785.
				
				I received by the Marquis de la Fayette your kind Letter of the 13th of December. It gave me great Pleasure on two Accounts, as it inform’d me of the Public Welfare and that of your, I may almost say our, dear little Family; for since I had the Pleasure of

their being with me in the same House, I have ever felt a tender Affection for them, equal I believe to that of most Fathers.— I did hope to have heard by the last Packet of your having accepted the Secretaryship of Foreign Affairs; but was disappointed. I write to you now therefore only as a private Friend; Yet I may mention, respecting Public Affairs, that as far as I can perceive the good Disposition of this Court towards us continues. I wish I could say as much for the rest of the European Courts. I think that their Desire of being connected with us by Treaties, is of late much abated; and this I suppose occasioned by the Pains Britain takes to represent us every where as distracted with Divisions, discontented with our Governments, the People unwilling to pay Taxes, the Congress unable to collect them, and many desiring the Restoration of the old Government, &c. The English Papers are full of this Stuff, and their Ministers get it copied into the foreign Papers. The Moving about of the Congress from Place to Place, has also a bad Effect, in giving Colour to the Reports, of their being afraid of the People. I hope they will soon settle some where, and by the Steadiness and Wisdom of their Measures, dissipate all these Mists of Misrepresentation, raised by the remaining Malice of ancient Enemies, and establish our Reputation for national Justice & Prudence, as they have done for Courage & Perseverance.
				It grieves me, that we have not been able to discharge our first Year’s Payment of Interest to this Court due the beginning of last Month. I hope it will be the only failure and that effectual Measures will be taken to be exactly punctual hereafter. The good Paymaster, says the Proverb, is Lord of another Man’s Purse. The bad one, if he ever has again Occasion to borrow, must pay dearly for his Carelessness and Injustice.—
				
				You are happy in having got back safe to your Country. I should be less unhappy, if I could imagine the Delay of my Conge useful to the States, or in the least degree necessary. But they have many equally capable of doing all I have to do here. The new propos’d Treaties are the most important Things; but two can go thro’ with them as well as three, if indeed any are likely to be compleated, which I begin to doubt, since the new ones make little Progress, and the old ones which wanted only the Fiat of Congress seem now to be rather going backward; I mean those I had projected with Denmark & Portugal.—
				My Grandsons are sensible of the honour of your Remembrance and present their Respects to you and Mrs Jay. I add my best Wishes of Health & Happiness to you all, being with sincere Esteem & Affection, Dear Sir, Your most obedient humble Servant
				
					B. Franklin
					Honble John Jay, Esqr
				
			 
				Endorsed: Doctr. Franklin 8 Feb. 1785
			